Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on August 25, 2021.
The indicated allowability of claims 4, 6, 7, 16 and 17 are withdrawn in view of the newly discovered reference to WHITFIELD et al. (US 2006/0085015).  Rejections based on the newly cited reference(s) follow.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10-13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MILLIMAN et al. (US 8,181,838) in view of WHITFIELD et al. (US 2006/0085015).
In reference to claims 1-3, 6, 7, 10-13, 16, 17 and 20, MILLIMAN et al. discloses a surgical stapling device comprising: a proximal handle assembly 12 (figure 2) including a 
WHITFIELD et al. teaches a surgical device comprising: a proximal handle assembly 12 (figure 5) including a contact arm 306; an elongated central body portion 14 that extends distally from the proximal handle assembly 12 to a distal end portion supporting a tool assembly 16; and an audible indicator mechanism (figures 7, 9, 9A-9D , 49A & 73A; paragraph 164) supported by the proximal handle assembly 12 and including a mounting body 50 defining a cam channel 64 that receives a cam pin 77 of a cam member 54, the cam member 54 movable between a distal  position (figure 49A) and a proximal position (73A) such that a cam fin 78 contacts an upper segment of a contact arm (rib; “2” figures 49A & 73A) thereby generating an audible sound that indicates that the tool assembly was fired (paragraphs 164 & 168); a compression spring 80 that urges the cam member 54 into contact with the contact arm, wherein the spring 80 is supported by a support pin (see diagram below) of the mounting body at the channel 64.

    PNG
    media_image1.png
    304
    408
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the audible sound mechanism of MILLIMAN et al. to that of the audible sound mechanism of WHITFIELD et al. based on known equivalence since the selection of either of these audible sound mechanism to indicate to a user of the fired status of a surgical instrument would be within the level of ordinary skill in the art.

Allowable Subject Matter
Claims 5, 8, 9, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



November 11, 2021